Citation Nr: 0710491	
Decision Date: 04/11/07    Archive Date: 04/25/07	

DOCKET NO.  04-32 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder, claimed as secondary to service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from February 1962 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
VARO in Jackson, Mississippi, that denied entitlement to the 
benefit sought.

A review of the record reveals that by rating decision dated 
in January 2004, service connection for post-traumatic stress 
disorder was denied.  Received in May 2004 was a 
communication from the veteran in which he asked about the 
status of his claim for service connection for PTSD.  This 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.  

2.  The veteran's current low back disability is shown to be 
reasonably related with his service-connected left knee 
disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low 
back disability as secondary to service-connected left knee 
disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable decision herein, compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2005)) need not be discussed.  The Board notes that a 
review of the record shows that there has been substantial 
compliance with the requirements of the VCAA throughout the 
course of the appeal.  

Pertinent Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
service.  38 U.S.C.A. § 3.303(d).  

In order to establish service connection for claimed 
disorder, there must be competent evidence showing:  (1) The 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed service disease or injury and 
the current disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Disability that is proximately due or the result of a 
service-connected disease or injury will be service connected 
as well.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  
38 C.F.R. § 3.310(a).  Secondary service connection is also 
granted where a service-connected disability aggravates the 
nonservice-connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in each case.  When, after 
careful consideration of procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail each and 
every piece of evidence submitted by the veteran on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000) (the Board must review the entire record, but does not 
have to discuss each piece of evidence).  The analysis below 
focuses on the salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons rejecting 
evidence favorable to the veteran).  

The veteran contends that he has a low back disability that 
has developed as a direct result of his service-connected 
left knee disability.  

Service connection is in effect for a number of disabilities 
including:  Residuals, internal derangement, left knee, with 
partial ankylosis and degenerative arthritis, rated as 
50 percent disabling from June 2003; residuals of a fracture 
of the left femur, status post intramedullary rodding, rated 
as 20 percent disabling from June 2003; left knee lateral 
instability, rated as 10 percent disabling from June 2003; 
and scarring as a residual of fracture to the left femur and 
internal left knee derangement, rated as noncompensably 
disabling from June 2003.  A combined disability rating of 
70 percent has been in effect since 2003 and the veteran has 
been determined to be entitled to a total compensation rating 
based on unemployability due to the severity of his service-
connected disabilities since June 30, 2003.

The post service medical evidence of record confirms the 
presence of a low back disability.  At the time of VA 
examination in December 2002, a pertinent diagnosis was given 
of "spinal stenosis-status post decompressive laminectomy 
from L2 through L4.

The pertinent evidence of record includes a July 2002 
statement from a private orthopedist.  He indicated the 
veteran recently underwent decompression laminectomy for 
degenerative arthritis of the lumbar spine with spinal 
stenosis.  Reference was made to a severe left knee deformity 
as a result of the motorcycle accident in 1970 with a 
resultant leg-length discrepancy with the left leg being 
5/8 inches shorter than the right.  The veteran had been 
given a shoe lift recently to correct the resulting 
scoliosis, but "the longstanding leg-length discrepancy has 
been a contributory factor in my opinion to his lumbar spine 
pathology."  

Reference was made to the aforementioned opinion at the time 
of VA's final examination of the veteran in December 2002.  
The VA examiner gave impressions of severe post-traumatic 
arthritis and instability of the left knee, with shortening 
of the left leg of about one-half inch.  Also diagnosed was 
spinal stenosis, status post decompressive laminectomy from 
L2 through L4.  The examiner opined that the spinal stenosis 
was "probably" age-related and "is not the direct and 
proximal result of his [the veteran] service-connected left 
knee condition.  However, I concur with his physician that 
the problems with the left knee with the limb-length 
discrepancy could have contributed and/or aggravated the 
condition."  

While the VA examiner was somewhat equivocal in his opinion, 
he stated that he essentially concurred with the 
orthopedist's July 2002 statement that the veteran's 
longstanding left leg-length discrepancy had been a 
contributory factor in his lumbar spine pathology.  This 
satisfies the requirements for secondary service connection.  
Accordingly, particularly with resolution of reasonable doubt 
in the veteran's favor, the Board finds that his current low 
back disability is proximately due to his service-connected 
left knee disability that includes shortening of the left 
lower extremity.  The criteria for entitlement to service 
connection for a low back disability secondary to service-
connected left knee disability are met.  


ORDER

Service connection for a low back disability is granted.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


